—Judgment unanimously affirmed. Memorandum: The jury’s verdict convicting defendant of assault in the first degree (Penal Law § 120.10 [1]) is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant failed to preserve for review her contentions that the trial court erred in failing to instruct the jury on the defense of justification (see, CPL 470.05 [2]; People v Harrell, 59 NY2d 620, 622) and in submitting the verdict sheet to the jury (see, People v Marinescu, 175 AD2d 141; People v Ahalt, 170 AD2d 982, lv denied 78 NY2d 953). We decline to review those issues as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]; People v Ahalt, supra). Finally, the sentence is not unduly harsh or excessive. (Appeal from Judgment of Oneida County Court, Buckley, J.—Assault, 1st Degree.) Present— Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.